PER CURIAM.
The order under review setting aside a final judgment entered by a predecessor *1198judge is vacated because the successor judge who granted that relief did not have authority to do so under the rule set forth in Groover v. Walker, 88 So.2d 312 (Fla.1956). Accord, e.g., Boeing Co. v. Merchant, 397 So.2d 399 (Fla. 5th DCA 1981), pet. for review denied, 412 So.2d 468 (Fla.1982); Better Construction, Inc. v. Camacho Enterprises, Inc., 311 So.2d 766 (Fla. 3d DCA 1975), cert. denied, 325 So.2d 8 (Fla.1975). The cause is remanded for consideration of the appellees’ timely post-judgment motions by the predecessor judge who entered the final judgment in question.